Order reversed on the law, with ten doUars costs and disbursements, and motion denied, with ten doUars costs against respondent Mahoney, on the ground that the com*856plaint states a cause of action for revocation of a tentative trust consisting of moneys deposited in plaintiff’s name as trustee, and of which he is the sole owner; and that the plaintiff has not completed the gift. (Matter of Totten, 179 N. Y. 112.) If the defendant Mahoney claims that the gift has been completed by delivery of the pass book, that fact must be shown by pleading and proof. • Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.